Citation Nr: 0334813	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for residuals of a left 
femur chondrosarcoma status post partial resection, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
RO that denied entitlement to an evaluation greater than 20 
percent for residuals of a left femur chondrosarcoma status 
post partial resection.  The veteran testified at a hearing 
at the RO before the undersigned Acting Veterans Law Judge.  
A transcript of such proceeding is of record.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
applicable to the claim on appeal.  It is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In April 2003, the RO sent the veteran a letter in which it 
attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  However, this letter advised the veteran that he 
was to send the requested information and evidence within 30 
days of the date of the letter.  Although the time limit for 
the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has since 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

Accordingly, upon remand, the RO must take the opportunity to 
inform the veteran that a full year is allowed to submit the 
additional information and/or evidence necessary to 
substantiate his claim and that he be afforded another 
opportunity to present information and/or evidence in support 
of his claim on appeal.  

Moreover, the Board notes that the medical evidence currently 
of record is not sufficient to decide the claim on appeal.  
The veteran testified during his June 2003 hearing that his 
left femur disability was more severe than reflected by the 
currently assigned 20 percent evaluation.  In addition to 
describing increased complaints pertaining to his left femur, 
hip, knee and post-surgical scars, he specifically alleged 
recurrence of a chondrosarcoma.  Although the veteran 
underwent VA examinations of his left femur disability in 
March 2001 and October 2002, the Board finds that another 
examination, to include all appropriate diagnostic and 
clinical testing, is warranted.  See 38 U.S.C.A. § 5103A 
(West 2002).  

Prior to arranging for the veteran to undergo an examination, 
the RO should obtain and associate with the claims file all 
outstanding VA treatment records.  The veteran has testified 
as to recent treatment at the VA Medical Center in Portland, 
Oregon, to include testing to determine whether there has 
been any recurrence of his chondosarcoma.  Such records have 
not been associated with the claims file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
treatment records from the identified VA facility, following 
the procedures prescribed in 38 C.F.R. § 3.159, as regards 
requesting medical records from Federal facilities.

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) in response to the claim for an 
increased rating for a left femur 
disability.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any case, the RO should 
ensure that all records of relevant 
treatment from VA facilities are 
associated with the claims file.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination to determine the nature 
and extent of his service-connected left 
femur disability to include whether the 
veteran suffers from a recurrence of a 
chondrosarcoma.  The entire claims file, 
to include a copy of this Remand, must be 
made available to the physician 
designated to examine the veteran.  

All appropriate tests and studies (to 
include x-rays, and range of motion 
studies reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner is requested to provide an 
opinion to whether there has been any 
reoccurrence of chondrosarcoma; any 
additionally recommended testing or 
examination should be accomplished.  

The examiner should, in any case, 
identify the presence and degree of any 
difference in leg length.  The examiner 
is further requested to identify the 
size, location and appearance of all 
service-connected scarring, to include 
comment on whether such is superficial or 
deep, painful, tender, adherent or 
ulcerated.  The examiner should also 
identify the nature and extent of any 
resulting functional impairment such as 
the degree of motion loss in the hip and 
leg, and any hip or knee weakness, 
incoordination, subluxation or 
instability.  The examiner should confirm 
or refute whether the veteran has 
arthritis of the knee or hip.  The 
examiner should also identify any 
neurologic involvement attributable to 
the veteran's service-connected 
disability and discuss the presence, 
degree and etiology, or absence of, 
symptoms of numbness and burning in and 
around the scar area.  

The examiner(s) should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
development required by the VCAA is 
accomplished. 

7.  After all indicated notice and 
development actions have been completed, 
the RO should readjudicate the claim of 
entitlement to an evaluation in excess of 
20 percent for service-connected 
residuals of a left femur chondrosarcoma 
status post partial resection.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include full reasons and bases for the 
RO's determination) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

